
	
		II
		110th CONGRESS
		1st Session
		S. 325
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 17, 2007
			Mr. Bingaman (for
			 himself and Mr. Voinovich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide for innovation in health care
		  through State initiatives that expand coverage and access and improve quality
		  and efficiency in the health care system.
	
	
		1.Short titleThis Act may be cited as the
			 Health Partnership
			 Act.
		2.State health reform projects
			(a)Purpose; Establishment of State Health Care
			 Expansion and Improvement ProgramThe purposes of the programs approved under
			 this section shall include, but not be limited to—
				(1)achieving the goals of increased health
			 coverage and access;
				(2)ensuring that patients receive
			 high-quality, appropriate health care;
				(3)improving the efficiency of health care
			 spending; and
				(4)testing alternative reforms, such as
			 building on the public or private health systems, or creating new systems, to
			 achieve the objectives of this Act.
				(b)Applications by States, Local Governments,
			 and Tribes
				(1)Entities that may apply
					(A)In generalA State, in consultation with local
			 governments, Indian tribes, and Indian organizations involved in the provision
			 of health care, may apply for a State health care expansion and improvement
			 program for the entire State (or for regions of the State) under paragraph
			 (2).
					(B)Regional groupsA regional entity consisting of more than
			 one State may apply for a multi-State health care expansion and improvement
			 program for the entire region involved under paragraph (2).
					(C)DefinitionIn this Act, the term State
			 means the 50 States, the District of Columbia, and the Commonwealth of Puerto
			 Rico. Such term shall include a regional entity described in subparagraph
			 (B).
					(2)Submission of applicationIn accordance with this section, each State
			 desiring to implement a State health care expansion and improvement program may
			 submit an application to the State Health Innovation Commission under
			 subsection (c) (referred to in this section as the Commission)
			 for approval.
				(3)Local government applications
					(A)In generalWhere a State declines to submit an
			 application under this section, a unit of local government of such State, or a
			 consortium of such units of local governments, may submit an application
			 directly to the Commission for programs or projects under this subsection. Such
			 an application shall be subject to the requirements of this section.
					(B)Other applicationsSubject to such additional guidelines as
			 the Secretary may prescribe, a unit of local government, Indian tribe, or
			 Indian health organization may submit an application under this section,
			 whether or not the State submits such an application, if such unit of local
			 government can demonstrate unique demographic needs or a significant population
			 size that warrants a substate program under this subsection.
					(c)State Health Innovation Commission
				(1)In generalWithin 90 days after the date of the
			 enactment of this Act, the Secretary shall establish a State Health Innovation
			 Commission that shall—
					(A)be comprised of—
						(i)the Secretary;
						(ii)four State governors to be appointed by the
			 National Governors Association on a bipartisan basis;
						(iii)two members of a State legislature to be
			 appointed by the National Conference of State Legislators on a bipartisan
			 basis;
						(iv)two county officials to be appointed by the
			 National Association of Counties on a bipartisan basis;
						(v)two mayors to be appointed by the United
			 States Conference of Mayors and the National League of Cities on a joint and
			 bipartisan basis;
						(vi)two individuals to be appointed by the
			 Speaker of the House of Representatives;
						(vii)two individuals to be appointed by the
			 minority leader of the House of Representatives;
						(viii)two individuals to be appointed by the
			 majority leader of the Senate;
						(ix)two individuals to be appointed by the
			 minority leader of the Senate; and
						(x)two individuals who are members of
			 federally-recognized Indian tribes to be appointed on a bipartisan basis by the
			 National Congress of American Indians;
						(B)upon approval of 2/3
			 of the members of the Commission, provide the States with a variety of reform
			 options for their applications, such as tax credit approaches, expansions of
			 public programs such as medicaid and the State Children’s Health Insurance
			 Program, the creation of purchasing pooling arrangements similar to the Federal
			 Employees Health Benefits Program, individual market purchasing options, single
			 risk pool or single payer systems, health savings accounts, a combination of
			 the options described in this clause, or other alternatives determined
			 appropriate by the Commission, including options suggested by States, Indian
			 tribes, or the public;
					(C)establish, in collaboration with a
			 qualified and independent organization such as the Institute of Medicine,
			 minimum performance measures and goals with respect to coverage, quality, and
			 cost of State programs, as described under subsection (d)(1);
					(D)conduct a thorough review of the grant
			 application from a State and carry on a dialogue with all State applicants
			 concerning possible modifications and adjustments;
					(E)submit the recommendations and legislative
			 proposal described in subsection (d)(4)(B);
					(F)be responsible for monitoring the status
			 and progress achieved under program or projects granted under this
			 section;
					(G)report to the public concerning progress
			 made by States with respect to the performance measures and goals established
			 under this Act, the periodic progress of the State relative to its State
			 performance measures and goals, and the State program application procedures,
			 by region and State jurisdiction;
					(H)promote information exchange between States
			 and the Federal Government; and
					(I)be responsible for making recommendations
			 to the Secretary and the Congress, using equivalency or minimum standards, for
			 minimizing the negative effect of State program on national employer groups,
			 provider organizations, and insurers because of differing State requirements
			 under the programs.
					(2)Period of appointment; representation
			 requirements; vacanciesMembers shall be appointed for a term of 5
			 years. In appointing such members under paragraph (1)(A), the designated
			 appointing individuals shall ensure the representation of urban and rural areas
			 and an appropriate geographic distribution of such members. Any vacancy in the
			 Commission shall not affect its powers, but shall be filled in the same manner
			 as the original appointment.
				(3)Chairperson, meetings
					(A)ChairpersonThe Commission shall select a Chairperson
			 from among its members.
					(B)QuorumA majority of the members of the Commission
			 shall constitute a quorum, but a lesser number of members may hold
			 hearings.
					(C)MeetingsNot later than 30 days after the date on
			 which all members of the Commission have been appointed, the Commission shall
			 hold its first meeting. The Commission shall meet at the call of the
			 Chairperson.
					(4)Powers of the commission
					(A)Negotiations with statesThe Commission may conduct detailed
			 discussions and negotiations with States submitting applications under this
			 section, either individually or in groups, to facilitate a final set of
			 recommendations for purposes of subsection (d)(4)(B). Such negotiations shall
			 include consultations with Indian tribes, and be conducted in a public
			 forum.
					(B)HearingsThe Commission may hold such hearings, sit
			 and act at such times and places, take such testimony, and receive such
			 evidence as the Commission considers advisable to carry out the purposes of
			 this subsection.
					(C)MeetingsIn addition to other meetings the
			 Commission may hold, the Commission shall hold an annual meeting with the
			 participating States under this section for the purpose of having States report
			 progress toward the purposes in subsection (a)(1) and for an exchange of
			 information.
					(D)InformationThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out the provisions of this subsection. Upon request of the
			 Chairperson of the Commission, the head of such department or agency shall
			 furnish such information to the Commission if the head of the department or
			 agency involved determines it appropriate.
					(E)Postal servicesThe Commission may use the United States
			 mails in the same manner and under the same conditions as other departments and
			 agencies of the Federal Government.
					(5)Personnel matters
					(A)CompensationEach member of the Commission who is not an
			 officer or employee of the Federal Government or of a State or local government
			 shall be compensated at a rate equal to the daily equivalent of the annual rate
			 of basic pay prescribed for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code, for each day (including travel time)
			 during which such member is engaged in the performance of the duties of the
			 Commission. All members of the Commission who are officers or employees of the
			 United States shall serve without compensation in addition to that received for
			 their services as officers or employees of the United States.
					(B)Travel expensesThe members of the Commission shall be
			 allowed travel expenses, including per diem in lieu of subsistence, at rates
			 authorized for employees of agencies under subchapter I of chapter 57 of title
			 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Commission.
					(C)StaffThe Chairperson of the Commission may,
			 without regard to the civil service laws and regulations, appoint and terminate
			 an executive director and such other additional personnel as may be necessary
			 to enable the Commission to perform its duties. The employment of an executive
			 director shall be subject to confirmation by the Commission.
					(D)Detail of government
			 employeesAny Federal
			 Government employee may be detailed to the Commission without reimbursement,
			 and such detail shall be without interruption or loss of civil service status
			 or privilege.
					(E)Temporary and intermittent
			 servicesThe Chairperson of
			 the Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
					(6)FundingFor the purpose of carrying out this
			 subsection, there are authorized to be appropriated $3,000,000 for fiscal year
			 2007 and each fiscal year thereafter.
				(d)Requirements for Programs
				(1)State planA State that seeks to receive a grant under
			 subsection (f) to operate a program under this section shall prepare and submit
			 to the Commission, as part of the application under subsection (b), a State
			 health care plan that shall have as its goal improvements in coverage, quality
			 and costs. To achieve such goal, the State plan shall comply with the
			 following:
					(A)CoverageWith respect to coverage, the State plan
			 shall—
						(i)provide and describe the manner in which
			 the State will ensure that an increased number of individuals residing within
			 the State will have expanded access to health care coverage with a specific
			 5-year target for reduction in the number of uninsured individuals through
			 either private or public program expansion, or both, in accordance with the
			 options established by the Commission;
						(ii)describe the number and percentage of
			 current uninsured individuals who will achieve coverage under the State health
			 program;
						(iii)describe the minimum benefits package that
			 will be provided to all classes of beneficiaries under the State health
			 program;
						(iv)identify Federal, State, or local and
			 private programs that currently provide health care services in the State and
			 describe how such programs could be coordinated with the State health program,
			 to the extent practicable; and
						(v)provide for improvements in the
			 availability of appropriate health care services that will increase access to
			 care in urban, rural, and frontier areas of the State with medically
			 underserved populations or where there is an inadequate supply of health care
			 providers.
						(B)QualityWith respect to quality, the State plan
			 shall—
						(i)provide a plan to improve health care
			 quality in the State, including increasing effectiveness, efficiency,
			 timeliness, patient focused, equity while reducing health disparities, and
			 medical errors; and
						(ii)contain appropriate results-based quality
			 indicators established by the Commission that will be addressed by the State as
			 well as State-specific quality indicators.
						(C)CostsWith respect to costs, the State plan
			 shall—
						(i)provide that the State will develop and
			 implement systems to improve the efficiency of health care, including a
			 specific 5-year target for reducing administrative costs (including paperwork
			 burdens);
						(ii)describe the public and private sector
			 financing to be provided for the State health program;
						(iii)estimate the amount of Federal, State, and
			 local expenditures, as well as, the costs to business and individuals under the
			 State health program;
						(iv)describe how the State plan will ensure the
			 financial solvency of the State health program; and
						(v)provide that the State will prepare and
			 submit to the Secretary and the Commission such reports as the Secretary or
			 Commission may require to carry out program evaluations.
						(D)Health information technologyWith respect to health information
			 technology, the State plan shall provide methodology for the appropriate use of
			 health information technology to improve infrastructure, such as improving the
			 availability of evidence-based medical and outcomes data to providers and
			 patients, as well as other health information (such as electronic health
			 records, electronic billing, and electronic prescribing).
					(2)Technical assistanceThe Secretary shall, if requested, provide
			 technical assistance to States to assist such States in developing applications
			 and plans under this section, including technical assistance by private sector
			 entities if determined appropriate by the Commission.
				(3)Initial
			 reviewWith respect to a
			 State application for a grant under subsection (b), the Secretary and the
			 Commission shall complete an initial review of such State application within 60
			 days of the receipt of such application, analyze the scope of the proposal, and
			 determine whether additional information is needed from the State. The
			 Commission shall advise the State within such period of the need to submit
			 additional information.
				(4)Final determination
					(A)In generalNot later than 90 days after completion of
			 the initial review under paragraph (3), the Commission shall determine whether
			 to submit a State proposal to Congress for approval.
					(B)Voting
						(i)In generalThe determination to submit a State
			 proposal to Congress under subparagraph (A) shall be approved by
			 2/3 of the members of the Commission who are eligible to
			 participate in such determination subject to clause (ii).
						(ii)EligibilityA member of the Commission shall not
			 participate in a determination under subparagraph (A) if—
							(I)in the case of a member who is a Governor,
			 such determination relates to the State of which the member is the Governor;
			 or
							(II)in the case of member not described in
			 subclause (I), such determination relates to the geographic area of a State of
			 which such member serves as a State or local official.
							(C)SubmissionNot later than 90 days prior to October 1
			 of each fiscal year, the Commission shall submit to Congress a list, in the
			 form of a legislative proposal, of the State applications that the Commission
			 recommends for approval under this section.
					(D)ApprovalWith respect to a fiscal year, a State
			 proposal that has been recommended under subparagraph (B) shall be deemed to be
			 approved, and subject to the availability of appropriations, Federal funds
			 shall be provided to such program, unless a joint resolution has been enacted
			 disapproving such proposal as provided for in subsection (e). Nothing in the
			 preceding sentence shall be construed to include the approval of State
			 proposals that involve waivers or modifications in applicable Federal
			 law.
					(5)Program or project periodA State program or project may be approved
			 for a period of 5 years and may be extended for subsequent 5-year periods upon
			 approval by the Commission and the Secretary, based upon achievement of
			 targets, except that a shorter period may be requested by a State and granted
			 by the Secretary.
				(e)Expedited Congressional
			 Consideration
				(1)Introduction and Committee
			 Consideration
					(A)IntroductionThe legislative proposal submitted pursuant
			 to subsection (d)(4)(B) shall be in the form of a joint resolution (in this
			 subsection referred to as the resolution). Such resolution shall
			 be introduced in the House of Representatives by the Speaker, and in the
			 Senate, by the majority leader, immediately upon receipt of the language and
			 shall be referred to the appropriate committee of Congress. If the resolution
			 is not introduced in accordance with the preceding sentence, the resolution may
			 be introduced in either House of Congress by any member thereof.
					(B)Committee considerationA resolution introduced in the House of
			 Representatives shall be referred to the Committee on Ways and Means of the
			 House of Representatives. A resolution introduced in the Senate shall be
			 referred to the Committee on Finance of the Senate. Not later than 15 calendar
			 days after the introduction of the resolution, the committee of Congress to
			 which the resolution was referred shall report the resolution or a committee
			 amendment thereto. If the committee has not reported such resolution (or an
			 identical resolution) at the end of 15 calendar days after its introduction or
			 at the end of the first day after there has been reported to the House involved
			 a resolution, whichever is earlier, such committee shall be deemed to be
			 discharged from further consideration of such reform bill and such reform bill
			 shall be placed on the appropriate calendar of the House involved.
					(2)Expedited Procedure
					(A)ConsiderationNot later than 5 days after the date on
			 which a committee has been discharged from consideration of a resolution, the
			 Speaker of the House of Representatives, or the Speaker’s designee, or the
			 majority leader of the Senate, or the leader’s designee, shall move to proceed
			 to the consideration of the committee amendment to the resolution, and if there
			 is no such amendment, to the resolution. It shall also be in order for any
			 member of the House of Representatives or the Senate, respectively, to move to
			 proceed to the consideration of the resolution at any time after the conclusion
			 of such 5-day period. All points of order against the resolution (and against
			 consideration of the resolution) are waived. A motion to proceed to the
			 consideration of the resolution is highly privileged in the House of
			 Representatives and is privileged in the Senate and is not debatable. The
			 motion is not subject to amendment, to a motion to postpone consideration of
			 the resolution, or to a motion to proceed to the consideration of other
			 business. A motion to reconsider the vote by which the motion to proceed is
			 agreed to or not agreed to shall not be in order. If the motion to proceed is
			 agreed to, the House of Representatives or the Senate, as the case may be,
			 shall immediately proceed to consideration of the resolution without
			 intervening motion, order, or other business, and the resolution shall remain
			 the unfinished business of the House of Representatives or the Senate, as the
			 case may be, until disposed of.
					(B)Consideration by other houseIf, before the passage by one House of the
			 resolution that was introduced in such House, such House receives from the
			 other House a resolution as passed by such other House—
						(i)the resolution of the other House shall not
			 be referred to a committee and may only be considered for final passage in the
			 House that receives it under clause (iii);
						(ii)the procedure in the House in receipt of
			 the resolution of the other House, with respect to the resolution that was
			 introduced in the House in receipt of the resolution of the other House, shall
			 be the same as if no resolution had been received from the other House;
			 and
						(iii)notwithstanding clause (ii), the vote on
			 final passage shall be on the reform bill of the other House.
						Upon disposition of a resolution
			 that is received by one House from the other House, it shall no longer be in
			 order to consider the resolution bill that was introduced in the receiving
			 House.(C)Consideration in conferenceImmediately upon a final passage of the
			 resolution that results in a disagreement between the two Houses of Congress
			 with respect to the resolution, conferees shall be appointed and a conference
			 convened. Not later than 10 days after the date on which conferees are
			 appointed, the conferees shall file a report with the House of Representatives
			 and the Senate resolving the differences between the Houses on the resolution.
			 Notwithstanding any other rule of the House of Representatives or the Senate,
			 it shall be in order to immediately consider a report of a committee of
			 conference on the resolution filed in accordance with this subclause. Debate in
			 the House of Representatives and the Senate on the conference report shall be
			 limited to 10 hours, equally divided and controlled by the Speaker of the House
			 of Representatives and the minority leader of the House of Representatives or
			 their designees and the majority and minority leaders of the Senate or their
			 designees. A vote on final passage of the conference report shall occur
			 immediately at the conclusion or yielding back of all time for debate on the
			 conference report.
					(3)Rules of the senate and house of
			 representativesThis
			 subsection is enacted by Congress—
					(A)as an exercise of the rulemaking power of
			 the Senate and House of Representatives, respectively, and is deemed to be part
			 of the rules of each House, respectively, but applicable only with respect to
			 the procedure to be followed in that House in the case of a resolution, and it
			 supersedes other rules only to the extent that it is inconsistent with such
			 rules; and
					(B)with full recognition of the constitutional
			 right of either House to change the rules (so far as they relate to the
			 procedure of that House) at any time, in the same manner, and to the same
			 extent as in the case of any other rule of that House.
					(4)LimitationThe amount of Federal funds provided with
			 respect to any State proposal that is deemed approved under subsection (d)(3)
			 shall not exceed the cost provided for such proposals within the concurrent
			 resolution on the budget as enacted by Congress for the fiscal year
			 involved.
				(f)Funding
				(1)In generalThe Secretary shall provide a grant to a
			 State that has an application approved under subsection (b) to enable such
			 State to carry out an innovative State health program in the State.
				(2)Amount of grantThe amount of a grant provided to a State
			 under paragraph (1) shall be determined based upon the recommendations of the
			 Commission, subject to the amount appropriated under subsection (k).
				(3)Performance-based funding allocation and
			 prioritizationIn awarding
			 grants under paragraph (1), the Secretary shall—
					(A)fund a diversity of approaches as provided
			 for by the Commission in subsection (c)(1)(B);
					(B)give priority to those State programs that
			 the Commission determines have the greatest opportunity to succeed in providing
			 expanded health insurance coverage and in providing children, youth, and other
			 vulnerable populations with improved access to health care items and services;
			 and
					(C)link allocations to the State to the
			 meeting of the goals and performance measures relating to health care coverage,
			 quality, and health care costs established under this Act through the State
			 project application process.
					(4)Maintenance of effortA State, in utilizing the proceeds of a
			 grant received under paragraph (1), shall maintain the expenditures of the
			 State for health care coverage purposes for the support of direct health care
			 delivery at a level equal to not less than the level of such expenditures
			 maintained by the State for the fiscal year preceding the fiscal year for which
			 the grant is received.
				(5)ReportAt the end of the 5-year period beginning
			 on the date on which the Secretary awards the first grant under paragraph (1),
			 the State Health Innovation Advisory Commission established under subsection
			 (c) shall prepare and submit to the appropriate committees of Congress, a
			 report on the progress made by States receiving grants under paragraph (1) in
			 meeting the goals of expanded coverage, improved quality, and cost containment
			 through performance measures established during the 5-year period of the grant.
			 Such report shall contain the recommendation of the Commission concerning any
			 future action that Congress should take concerning health care reform,
			 including whether or not to extend the program established under this
			 subsection.
				(g)Monitoring and Evaluation
				(1)Annual reports and participation by
			 statesEach State that has
			 received a program approval shall—
					(A)submit to the Commission an annual report
			 based on the period representing the respective State’s fiscal year, detailing
			 compliance with the requirements established by the Commission and the
			 Secretary in the approval and in this section; and
					(B)participate in the annual meeting under
			 subsection (c)(4)(B).
					(2)Evaluations by commissionThe Commission, in consultation with a
			 qualified and independent organization such as the Institute of Medicine, shall
			 prepare and submit to the Committee on Finance and the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Energy and
			 Commerce, the Committee on Education and Labor, and the Committee on Ways and
			 Means of the House of Representatives annual reports that shall contain—
					(A)a description of the effects of the reforms
			 undertaken in States receiving approvals under this section;
					(B)a description of the recommendations of the
			 Commission and actions taken based on these recommendations;
					(C)an evaluation of the effectiveness of such
			 reforms in—
						(i)expanding health care coverage for State
			 residents;
						(ii)improving the quality of health care
			 provided in the States; and
						(iii)reducing or containing health care costs in
			 the States;
						(D)recommendations regarding the advisability
			 of increasing Federal financial assistance for State ongoing or future health
			 program initiatives, including the amount and source of such assistance;
			 and
					(E)as required by the Commission or the
			 Secretary under subsection (f)(5), a periodic, independent evaluation of the
			 program.
					(h)Noncompliance
				(1)Corrective action plansIf a State is not in compliance with a
			 requirement of this section, the Secretary shall develop a corrective action
			 plan for such State.
				(2)TerminationFor good cause and in consultation with the
			 Commission, the Secretary may revoke any program granted under this section.
			 Such decisions shall be subject to a petition for reconsideration and appeal
			 pursuant to regulations established by the Secretary.
				(i)Relationship to Federal Programs
				(1)In generalNothing in this Act, or in section 1115 of
			 the Social Security Act (42 U.S.C.
			 1315) shall be construed as authorizing the Secretary, the Commission, a State,
			 or any other person or entity to alter or affect in any way the provisions of
			 title XIX of such Act (42 U.S.C. 1396 et seq.) or the regulations implementing
			 such title.
				(2)Maintenance of effortNo payment may be made under this section
			 if the State adopts criteria for benefits, income, and resource standards and
			 methodologies for purposes of determining an individual’s eligibility for
			 medical assistance under the State plan under title XIX that are more
			 restrictive than those applied as of the date of enactment of this Act.
				(j)Miscellaneous Provisions
				(1)Application of certain
			 requirements
					(A)Restriction on application of preexisting
			 condition exclusions
						(i)In generalSubject to subparagraph (B), a State shall
			 not permit the imposition of any preexisting condition exclusion for covered
			 benefits under a program or project under this section.
						(ii)Group health plans and group health
			 insurance coverageIf the
			 State program or project provides for benefits through payment for, or a
			 contract with, a group health plan or group health insurance coverage, the
			 program or project may permit the imposition of a preexisting condition
			 exclusion but only insofar and to the extent that such exclusion is permitted
			 under the applicable provisions of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 and title XXVII of the Public
			 Health Service Act.
						(B)Compliance with other
			 requirementsCoverage offered
			 under the program or project shall comply with the requirements of subpart 2 of
			 part A of title XXVII of the Public Health
			 Service Act insofar as such requirements apply with respect to a
			 health insurance issuer that offers group health insurance coverage.
					(2)Prevention of duplicative payments
					(A)Other health plansNo payment shall be made to a State under
			 this section for expenditures for health assistance provided for an individual
			 to the extent that a private insurer (as defined by the Secretary by regulation
			 and including a group health plan (as defined in section 607(1) of the
			 Employee Retirement Income Security Act of
			 1974), a service benefit plan, and a health maintenance
			 organization) would have been obligated to provide such assistance but for a
			 provision of its insurance contract which has the effect of limiting or
			 excluding such obligation because the individual is eligible for or is provided
			 health assistance under the plan.
					(B)Other federal governmental
			 programsExcept as provided
			 in any other provision of law, no payment shall be made to a State under this
			 section for expenditures for health assistance provided for an individual to
			 the extent that payment has been made or can reasonably be expected to be made
			 promptly (as determined in accordance with regulations) under any other
			 federally operated or financed health care insurance program, other than an
			 insurance program operated or financed by the Indian Health Service, as
			 identified by the Secretary. For purposes of this paragraph, rules similar to
			 the rules for overpayments under section 1903(d)(2) of the
			 Social Security Act shall
			 apply.
					(3)Application of certain general
			 provisionsThe following
			 sections of the Social Security Act
			 shall apply to States under this section in the same manner as they apply to a
			 State under such title XIX:
					(A)Title XIX
			 provisions
						(i)Section 1902(a)(4)(C) (relating to conflict
			 of interest standards).
						(ii)Paragraphs (2), (16), and (17) of section
			 1903(i) (relating to limitations on payment).
						(iii)Section 1903(w) (relating to limitations on
			 provider taxes and donations).
						(iv)Section 1920A (relating to presumptive
			 eligibility for children).
						(B)Title XI
			 provisions
						(i)Section 1116 (relating to administrative
			 and judicial review), but only insofar as consistent with this title.
						(ii)Section 1124 (relating to disclosure of
			 ownership and related information).
						(iii)Section 1126 (relating to disclosure of
			 information about certain convicted individuals).
						(iv)Section 1128A (relating to civil monetary
			 penalties).
						(v)Section 1128B(d) (relating to criminal
			 penalties for certain additional charges).
						(vi)Section 1132 (relating to periods within
			 which claims must be filed).
						(4)Relation to other laws
					(A)HIPAAHealth benefits coverage provided under a
			 State program or project under this section shall be treated as creditable
			 coverage for purposes of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974, title XXVII of the Public
			 Health Service Act, and subtitle K of the Internal Revenue Code of
			 1986.
					(B)ERISANothing in this section shall be construed
			 as affecting or modifying section 514 of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1144) with respect to a group health plan (as
			 defined in section 2791(a)(1) of the Public
			 Health Service Act (42 U.S.C. 300gg–91(a)(1))).
					(k)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to carry out this section, such sums as may be
			 necessary in each fiscal year. Amounts appropriated for a fiscal year under
			 this subsection and not expended may be used in subsequent fiscal years to
			 carry out this section.
			
